OPINION
ODOM, Judge.
This appeal is from a conviction for the offense of unlawful possession of a narcotic drug, to-wit: heroin. Appellant waived, in writing, his right to a trial by jury and the court found him guilty and assessed his punishment at 15 years.
Appellant’s sole ground of error on appeal is that: “The arrest of appellant and the search as incidental to the arrest is illegal because not based on sufficient probable cause.”
Officer D. W. Albert, a narcotics officer with the Houston Police Department, testified that between 1:00 and 1:15 A.M. on March 24, 1969, he received a telephone call from an informant from whom he had received reliable information on previous occasions. The informant told him that the appellant would soon be arriving at the Sahara Motel in Houston, and that he would have a large quantity of heroin in his possession to be disposed of. The informant further stated that the appellant would be driving a 1962 white Oldsmobile automobile bearing license number “ ’68 Texas NGR 820” and that the appellant would be at that location only a short time.
Officer Albert testified that after receiving the call he proceeded to the Sahara Motel, arriving there at approximately 1:30 A.M. Appellant drove up to the motel at approximately 1:45 A.M. in a white 1962 Oldsmobile with license number NGR 820. At this time the officer approached the appellant, identified himself as a narcotics officer. Appellant gave the officer his name and then, at the request of the officer, stepped out of the car. As the appellant stepped out of the car the officer noticed a large bulge in each of his front pants pockets and appellant stated to the officer that the bulges in his pockets were heroin.
The record reflects that after the appellant stated to the officer that the two large bulges in his front pants pockets were heroin, upon request the appellant reached into his pockets and pulled out two “baggies” each containing approximately 5 ounces of a white substance. The appellant was then placed under arrest and a search was made of his person and the automobile and no other contraband was found. The record reflects that the white substance recovered from appellant was 269.9 grams of 17.7 percent pure heroin.
Under the facts of this case, we conclude that the officer had probable cause to arrest and search the appellant. Stuart v. State, Tex.Cr.App., 456 S.W.2d 129.
The judgment is affirmed.
MORRISON, J., not participating.